Citation Nr: 1211403	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to October 2002.

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision. 

In April 2009, the Veteran and her spouse testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing is no longer employed by the Board.  In July 2011, the Board sent the Veteran a letter informing her of this and asking her if she wished to attend another hearing before a Veterans Law Judge who would render a determination in her case.  She was informed that if no response was received that it would be assumed that she did not want another hearing and that a decision on her claim would be made.  No response was received from the Veteran.  The undersigned has reviewed the transcript, in full. 

The Board remanded the claim in September 2009 to obtain a VA examination and to seek any additional treatment records.  The requested development has been accomplished and thus there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 




FINDINGS OF FACT

1.  The Veteran consistently demonstrated noncompensable limitation of extension or better in both knees, even considering pain and other functional limitation. 

2.  The Veteran consistently demonstrated flexion in both of her knees that, even considering functional limitation, greatly exceeded 15 degrees.

3.  There is no allegation that either of the Veteran's knees has ever been ankylosed.

4.  The Veteran's service connected bilateral knee disabilities are not manifested by tibia/fibula impairment with nonunion.

5.  The evidence does not show that the Veteran's bilateral knee disabilities have caused recurrent subluxation or lateral instability in either knee.

6.  The evidence shows the presence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joints of both knees.

7.  There is nothing unique or unusual about the Veteran's service connected bilateral knee disabilities that would render the schedular rating criteria inadequate.


CONCLUSIONS OF LAW

1.  Criteria for a 20 percent rating for a right knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5256, 5257, 5258, 5260, 5261 (2011). 

2.  Criteria for a 20 percent rating for a left knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5256, 5257, 5258, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In September 2005, the Veteran filed a claim for an increased rating for her bilateral knee disorder.  She reported experiencing nearly constant pain in the joint region, as well as occasional knee buckling.  She asserted that by the end of the day both knees were extremely swollen, which impaired her ability to ambulate.  She added that recent treatment reports showed linear meniscal tears in both knees. 

In September 2005, the Veteran reported that she was experiencing chronic right knee pain which was getting worse.  The medical professional indicated that she had an extremely positive McMurray's test loading her medial meniscus.  An MRI of the Veteran's right knee was taken, which revealed thinning and attenuation of the posterior horn of the medial meniscus.  The lateral meniscus appeared normal.  There was a small partial tear of the tibial insertion of the ACL, but the medical professional stated that there was no evidence of gross morphologic abnormality or evidence of instability.  The PCL appeared to be intact and the collateral ligamentous complexes appeared normal.  Small oseophytes were seen off the medial femoral condyle, and there was abnormal signal within the overlying articular cartilage.  However, there was no evidence of any full thickness cartilage defect.  Moderate chondromalacia was identified along the medial patellar facet.  The osteophytes and medial joint space was suggestive of early osteoarthritis.  

In September 2005, the Veteran also complained of chronic left knee pain with a history of meniscus pathology.  An MRI showed the lateral meniscus to be normal, as were the ACL and PCL, and the ligamentous complexes.  The medical professional found that there was degeneration of the posterior horn of the medial meniscus with degenerative tears extending into the body of the meniscus.  There were also very subtle osteophytosis and subchondral changes in the medial tibial plateau.  Early osteoarthritic changes was also seen, although there was no other significant internal derangement.

At the September 2005 appointment, the Veteran complained of locking.  The medical professional found range of motion in both knees from 0-140 degrees with no patellar grind or effusion.  

A VA examination was provided in November 2005 at which the Veteran complained of right and left knee pain.  It was noted that the Veteran had undergone a right meniscectomy in 1998, and had experienced pain daily since that time which was aggravated by prolonged standing, sitting, lying down, or walking.  She also reported that the knee locked on occasion.  The Veteran also reported undergoing arthroscopic surgery on her left knee in 2000 to repair the medial meniscus.  She had subsequently developed degenerative joint disease in both knees.  The Veteran denied wearing a brace.  At the examination, the Veteran had no difficulty arising from a chair, or changing positions on the examination table.

On examination, the right knee ligaments were stable on varus and valgus stress.  Drawer and Lachman's signs were both negative.  The Veteran demonstrated range of motion in the right knee from 0-95 degrees with pain noted from 90-95 degrees of flexion.  The Veteran demonstrated range of motion in the left knee from 0-105 with painful motion from 95-105 with no fatigue, instability, or impaired endurance.  There was no weakened movement noted.  The examiner stated that after repetitive motion the right knee evidenced painful motion at 90 degrees of flexion with an addition 5 degree loss of flexion due to painful motion with no instability, fatigue or impaired endurance.  Repetitive motion caused a 10 degrees loss of flexion in the left knee due to painful motion.  The examiner diagnosed degenerative joint disease and limited motion in the knees bilaterally.

Based on the findings of this examination, the 10 percent ratings were continued for each of the Veteran's knees.

The Veteran filed a notice of disagreement, arguing that she was experiencing pain in both knees that was nearly constant, as well as occasional sharp pain that radiated down both legs and caused her knees to buckle.

In early June 2006, the Veteran demonstrated range of motion from 0-130 degrees in her right knee with no effusion.  Later in June 2006, she demonstrated range of motion from 0-125 degrees in her right knee with mild effusion.  It was noted that the Veteran had twisted her knee while working in her yard. 

In March 2007, treatment records showed that the Veteran had received several knee injections (in June 2006 and February 2007) which had provided temporary relief.  It was noted that the Veteran did not have knee instability.  She was able to walk around a track for approximately 4 laps before limping.  She denied locking in her knees, but did report pain that was worse going up or down stairs or hills.  On physical examination, the Veteran had a symmetrical gait, with range of motion from 0-120 degrees and no tenderness or significant effusion.  The Veteran's knees were stable to varus and valgus testing.  It was noted that the Veteran had bilateral knee pain that was secondary to medial meniscus tears and was exacerbated by pes anserine tendonitis.  The orthopedic surgeon providing the examination stated that with the Veteran's knee symptoms currently resolved, he would not recommend surgical intervention at that time.

In April 2009, the Veteran and her husband testified at a hearing before the Board.  She asserted that when she was walking her knee would lock up and she would fall at times.  She stated that she was able to walk for 5-10 minutes on a flat surface before she would feel pain.  The Veteran was asked if she notices any instability, to which she replied sometimes.  She also added that the only medical treatment she was receiving for her knees at that time was medication.

Following the hearing, the Veteran was provided with a VA examination in January 2011.  She explained that her knees swelled and hurt with any walking uphill, and locked occasionally with walking.  She estimated that pain was between 4-10/10, but was only above 7 approximately 3-5 times per month.  Swelling did not occur on a daily basis, but rather averaged approximately 4 times per month.  On examination, the Veteran had a bilaterally antalgic and mildly slowed gait.  She was only able to squat 1/3 of the way down on account of knee strain.  There was trace effusion, but no instability or abnormal alignment.  McMurray's was difficult to evaluate because of guarding, but the examiner explained that given crepitus, palpation, and the range at which the Veteran tried to guard, she concluded that it was positive.  Lachman's and anterior drawer tests were negative bilaterally.  

On examination, the Veteran had flexion to 115 degrees on the right and 120 degrees on the left, with pain at 85 degrees bilateral.  The Veteran's extension was 5 degrees short of full extension on the right and full on the left without pain.  With regard to DeLuca, the examiner stated that there was no significant change in active range of motion following repetitive motion x3 against resistance and so no additional loss of range of motion is recommended for the right or left knee joints due to painful motion weakness, incoordination, instability, and impaired endurance.  X-rays showed bilateral degenerative joint disease.  The examiner found the degenerative joint disease to be mild in severity.  There were also bilateral meniscal tears present that caused moderate impairment.  The Veteran had decreased, painful range of motion without evidence of instability.  The Veteran's current functioning was in the mild to moderate range of severity.   

The Veteran currently receives separate 10 percent ratings for degenerative joint disease of each knee under 38 C.F.R. § 4.71A, Diagnostic Code 5260.

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, although there is x-ray evidence of arthritis, the Veteran is already in receipt of compensable ratings for both knees under a limitation of motion code.  Therefore, a separate rating is not warranted under the diagnostic criteria for arthritis.    

The issue then becomes whether the Veteran has shown that the range of motion in either knee is sufficiently limited that a rating in excess of 10 percent would be warranted.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.    
 
Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Turning first to Diagnostic Code 5258, the Board notes that in 1998, the Veteran underwent a right partial medial meniscectomy, which suggests some impairment of the semilunar cartilage (synonymous with meniscus) in the right knee.  An MRI of the left knee in 2005 showed degenerative tears in the meniscus.  Moreover, the MRIs in 2005 suggested that the Veteran's menisci were not fully removed from either knee (removal of either meniscus would place the rating under Diagnostic Code 5259 which applies when there is removal of the semilunar cartilage).  It is also noted that McMurray's tests were found to be positive at both VA examinations, thereby suggesting ongoing meniscus problems.  Given the fact that meniscus problems are present, and are of enough significance as to have required surgery in the past, the Board must consider whether the meniscus impairment was accompanied by locking, pain and effusion.

There is no disputing the fact that the Veteran has experienced bilateral knee pain, as the record is full of complaints of knee pain; and the Veteran and her husband credibly testified regarding the pain she experienced in her knees.

With regard to effusion, the reports are mixed, but ultimately, effusion was seen on enough occasions to conclude that the Veteran's bilateral knee disabilities cause effusion.  For example, in early June 2006, no effusion was seen, but several weeks later mild effusion was present on examination.  In March 2007, no effusion was seen, but at the most recent VA examination trace effusion was seen.  The Veteran and her husband also testified that she experienced frequent knee swelling. 
The Veteran has also credibly described experiencing frequent episodes of locking, which is a symptom she is considered competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, in September 2005, she complained of locking.  Similarly, at both VA examinations in 2005 and 2011 the Veteran described locking.  In April 2009, the Veteran and her husband credibly testified that her knees would lock up and she would fall at times when she was walking.  As such, locking is considered to be shown.

The Veteran's meniscus impairment is clear in both knees, and while it is not entirely clear the frequency of the reported symptoms, pain, locking, and effusion are all mentioned with sufficient frequency that the Board believes that reasonable doubt should be resolved in the Veteran's favor and that a 20 percent rating should be assigned for each knee under Diagnostic Code 5258. 

Although the Veteran has met the criteria for a 20 percent rating for each knee under Diagnostic Code 5258, the Board will still consider whether a rating in excess of 20 percent is warranted based on limitation of motion.  In doing so, the Board must determine whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Veteran had range of motion of her knees tested on a number of occasions during the course of her appeal, but she consistently demonstrated noncompensable limitation of motion.  For example, in September 2005, she demonstrated range of motion in both knees from 0-140 degrees, providing evidence against this claim.  

At a VA examination in November 2005, she demonstrated range of motion in the right knee from 0-95 degrees with pain noted from 90-95 degrees of flexion; and range of motion in the left knee from 0-105 degrees with painful motion from 95-105 degrees with no fatigue, instability, or impaired endurance.  There was no weakened movement noted.  The examiner stated that after repetitive motion the right knee evidenced painful motion at 90 degrees of flexion with an addition 5 degree loss of flexion due to painful motion with no instability, fatigue or impaired endurance.  Repetitive motion caused a 10 degrees loss of flexion in the left knee due to painful motion.  The examiner diagnosed degenerative joint disease and limited motion in the knees bilaterally.

On one occasion in June 2006, the Veteran demonstrated range of motion from 0-130 degrees in her right knee and on another occasion she demonstrated range of motion from 0-125 degrees.

In March 2007, the Veteran demonstrated range of motion from 0-120 degrees.

At a VA examination in January 2011, the Veteran had flexion to 115 degrees on the right and 120 degrees on the left, with pain at 85 degrees bilaterally.  The Veteran's extension was 5 degrees short of full extension on the right and full on the left without pain.  With regard to DeLuca, the examiner stated that there was no significant change in active range of motion following repetitive motion x3 against resistance and so no additional loss motion in either knee was due to painful motion weakness, incoordination, instability, and impaired endurance, providing more evidence against this claim.

As such, at no time during the course of the appeal has the Veteran shown compensable limitation of extension in either knee, as limitation of extension was not shown to at least 10 degrees, even considering the Deluca factors of weakness, stiffness, fatigability, and lack of endurance.  See 38 C.F.R. § 4.71A, Diagnostic Code 5261.  The Veteran repeatedly demonstrated nearly full extension with little pain on motion, and no additional limitation following repetitive motion.  Similarly, the Veteran consistently demonstrated pain free flexion beyond 90 degrees in both knees, even following repetitive motion, which greatly exceeds the 45 degree limit for even a 10 percent rating.  See 38 C.F.R. § 4.71A, Diagnostic Code 5260.  

The Board does not doubt that the Veteran's knees are painful.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, neither the medical nor the lay evidence suggests that the flexion of either of the Veteran's knees were functionally limited to 15 degrees at any time.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion.  Without taking into consideration the Veteran's complaints, the current grant could not be justified.  

As such, a rating in excess of 20 percent is not warranted based on limitation of motion.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is assigned for slight impairment of the knee involving either recurrent subluxation or lateral instability.  A 20 percent rating is assigned for either moderate subluxation or moderate lateral instability, and a 30 percent rating is assigned for severe subluxation or severe lateral instability.  

Here, however, no objective evidence of instability or subluxation has been presented.  The Board acknowledges the Veteran's assertion at her hearing that she had instability, but the fact remains that objective testing at VA examinations both before and after her hearing did not find any instability to be present, providing highly probative evidence against this finding that outweighs her statements.  Knee instability was similarly not found in the various treatment records.  

For example, in September 2005, no knee instability was found by the medical professional.   At the November 2005 VA examination, no knee instability was found.  In March 2007, it was noted that the Veteran had received several knee injections but she did not have any knee instability.  

As noted, the Veteran was asked at her Board hearing whether she had any knee instability to which she responded sometimes.  The Veteran was then provided with a VA examination in January 2011 to investigate such an assertion, but the examiner specifically found no instability, and Lachman's and anterior drawer tests were negative bilaterally.  

The Board finds the objective evidence to be more probative than the Veteran's testimony.  First, it is objective, and second a review of the Veteran's hearing transcript shows that she did not actually raise the issue of instability, rather she was asked only if she had instability.  The Veteran did reply "sometimes", but she did not provide any actual examples of instability.  This statement is considered too vague to support a grant of disability compensation.  However, because the testimony suggested instability, the Veteran was provided an examination to investigate such a contention, but testing at the examination did not detect any instability in either knee.  As such, a compensable rating is not warranted under Diagnostic Code 5257.

The Board has considered whether any additional Diagnostic Codes might provide for a higher rating.  However, there is no indication that either of the Veteran's knees has ever been ankylosed.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  As described, the Veteran was clearly able to move both of her knees at all of her examinations, and the knees were, therefore, not ankylosed.  As such, Diagnostic Code 5256 is not applicable.
  
There is also no indication that the Veteran has impairment of the tibia and fibula requiring a rating under Diagnostic Code 5262.

As such, a schedular rating in excess of 20 percent for arthritis is not warranted.

The Board has also considered whether referral for an extraschedular consideration is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral knee disabilities that would render the schedular criteria inadequate.  Her main symptoms were pain, locking, and swelling, all of which are contemplated by the ratings assigned.  Furthermore, higher ratings were available for more severe symptoms.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 


Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in October 2005 and March 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The March 2006 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's Tri-Care treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for her knees.  Additionally, the Veteran testified at a hearing before the Board, and she was also provided with two VA examinations (the reports of which have been associated with the claims file).  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A 20 percent rating for arthritis of the right knee with meniscus impairment is granted, subject to the laws and regulations governing the award of monetary benefits.

A 20 percent rating for arthritis of the left knee with meniscus impairment is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


